Title: To John Adams from Thomas Mussey, 9 June 1821
From: Mussey, Thomas
To: Adams, John


				
					Sir,
					Boston June 9th 1821
				
				Through the politeness of your Nephew Mr Shaw, I have the pleasure to present you with an implement in domestic economy, which perhaps in some of its parts parts may be considered novel, especially in the case with which it is separated, and consequently kept clean; a circumstance not common to those which I have heretofore seen; although, professedly designed to effect the same purposes.As an individual thing it is hardly worth accepting, but when applied to a nation, the aggregate of its savings makes it an object of more consideration; from that circumstance, I beg Sir you would accept it, and, should you consider it deserving public patronage I should be glad of opinion on it.With sentiments of profund / Respect, I am Sir / Your obedient Sservt
				
					Thomas Mussey
				
				
			